Appeal, insofar as taken from Appellate Division orders respectively denying motions to vacate and renew, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such orders do not finally determine the proceedings within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order that dismissed appellant’s second CPLR article 78 proceeding, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.